Opinion
Pee Cueiam,
Plaintiff recovered a verdict for personal injuries he sustained as a result of being struck by one of defendant’s buses. Plaintiff was working in a ditch on Columbia Avenue in Philadelphia when the rear wheel of ..a .bus drove partially over the ditch and struck plaintiff as he raised himself up to throw a shovelful of dirt out of the ditch. Defendant requests judgment n.o.v. on the grounds that defendant was not negligent and, in any event, plaintiff was guilty of contributory negligence as a matter of law.
The evidence as to defendant’s negligence and plaintiff’s contributory negligence was conflicting, and therefore the issues were for the jury.
Judgment affirmed.